Citation Nr: 0628721	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral hand 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.  
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Board remanded the case to the RO for additional 
development in September 2003 and in October 2004.  The case 
now returns to the Board.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in May 2001.

The reopened claims of entitlement to service connection for 
a left leg disorder and a back disorder, as well as the claim 
of entitlement to service connection for PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The veteran will be notified if additional 
action is required on his part.


FINDINGS OF FACT

1.  By a rating decision issued in November 1972, claims of 
entitlement to service connection for a left leg disorder and 
for a back disorder were denied, but that rating decision 
states that service medical records were unavailable.
 
2.  The veteran's service medical records, which were not 
considered at the time of the November 1972 rating decision, 
have been associated with the claims files, and, by 
regulation, must be considered new and material evidence.

3.  The service medical records and extensive records 
associated with the claims files, including statements and 
alternative types of evidence identified by or submitted by 
the veteran, are devoid of any evidence that the veteran 
manifested headaches during service or that he has a current 
headache disorder as a result of an injury sustained during 
service.

4.  The service medical records and voluminous clinical and 
other records associated with the claims files are devoid of 
any evidence that the veteran sustained an injury to his 
hands, left shoulder, or neck during service, or that he has 
a current disorder of the hands, left shoulder, or neck which 
is etiologically related to his service or has been chronic 
and continuous since his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims of entitlement to service connection for a left leg 
disorder and for a back disorder, and those claims are 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (1999).

2.  The criteria for service connection for headaches, a 
bilateral hand disorder, a left shoulder disorder, or a neck 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claims were received prior to the 
enactment of the VCAA.  After enactment of the VCAA, in July 
2001, the RO issued a letter which advised the veteran of the 
enactment of the VCAA and advised the veteran of the 
provisions of that act.  The letter advised the veteran of 
the criteria for establishing service connection, advised the 
veteran of VA's responsibility to obtain records and assist 
the veteran in the development of the claims on appeal, 
advised the veteran of his responsibility to submit and 
identify evidence, and advised the veteran to submit evidence 
on his own behalf, including statements from family and 
friends.  The letter advised the veteran to let VA know about 
any evidence that might support his claims, and advised him 
to submit any evidence that might support his claims that was 
in his possession.

The Board finds that, as to the veteran's claims for service 
connection which are addressed in the decision below, the 
July 2001 notice advised the veteran of each element of 
notice described in Pelegrini.  The claim was thereafter 
readjudicated in December 2005 and in January 2006, so the 
notice provided in July 2001 meets the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran was again advised of the provisions of the VCAA, 
as applicable to the claims on appeal, in January 2005.  This 
notice advised the veteran of the criteria for service 
connection, advised the veteran of VA's responsibility to 
obtain records and assist the veteran in the development of 
the claims on appeal, advised the veteran of his 
responsibility to submit and identify evidence, and advised 
the veteran to submit evidence on his own behalf, including 
statements from family and friends.  The letter advised the 
veteran to let VA know about any evidence that might support 
his claims, and advised him to submit any evidence that might 
support his claims that was in his possession.

The January 2005 notice advised the veteran of each element 
of notice described in Pelegrini.  The claim was thereafter 
readjudicated in December 2005 and in January 2006, so the 
notice provided in July 2001 meets the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As to the veteran's request to reopen claims of entitlement 
to service connection for a leg disorder and a back disorder, 
the Board has granted those requests, so no further 
discussion of compliance with the VCAA as to those requests 
is necessary.

The veteran reported that he received benefits from the 
Social Security Administration (SSA).  SSA records were 
requested.  In June 2003, SSA responded that, after a 
comprehensive search, no records for the veteran could be 
located.

In October 1999, the RO requested that the National Personnel 
Records Center (NPRC) furnish pages from the veteran's 
personnel file showing the unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and information regarding the 
facts and circumstances surrounding the veteran's discharge.  
The personnel file was received in January 2000 and is 
associated with the claims files.  

In March 2001, the RO requested clinical records from Fort 
Jackson, including active-duty inpatient clinical records, 
for the period from August 1967 to November 1967, the period 
of the veteran's basic training during which the veteran 
reported that he incurred the injuries resulting in the 
claimed disorders.  By a response provided in March 2004, 
NPRC stated that a search of records from the U.S. Army 
Hospital at Fort Jackson, South Carolina, had been conducted, 
but no records were located.  Following the Board's October 
2004 remand, another attempt to locate records was conducted.  
In a December 2005 response, the NPRC stated that searches of 
medical and dental records for the U.S. Army Hospital at Fort 
Jackson for 1967 were conducted, but no records for the 
veteran were located.  A specific search for records during 
the period from July 2, 1967, to July 8, 1967, was conducted, 
as directed in the October 2004 remand, but no records were 
located.  The Board notes that these searches were conducted 
using the name the veteran was known by during service.  

The veteran identified fellow former service members who 
might be able to verify his contentions.  Each of the former 
fellow service members identified by the veteran, including 
PB, JC, JF, and MM, were contacted.  One response was 
received and is associated with the claims files.

The veteran submitted a June 2005 letter from the Nassau 
County Department of Social Services, Mineola, New York, 
which advised the veteran that any records prior to September 
1982 had been removed from the system and that clinical 
records associated with the veteran's claim prior to that 
date had been removed from the system.  

In December 2005, NPRC stated that service medical records 
had been sent to the New York, New York VA RO in April 1972.  
Those records were requested from the New York VA RO, were 
located, and have been associated with the claims files.

The veteran identified several other facilities and 
providers, and records were requested.  The RO advised the 
veteran as to the status of the requests.  Private and VA 
clinical records were obtained.  The veteran identified 
clinical records of care through the Nassau Health Care 
Corporation in New York during the period from 1970 to 1972, 
proximate to his service discharge.  Those clinical records 
were obtained and are associated with the claims files.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had more than six years since the claims were 
initially submitted in 1999 and thereafter to present 
evidence and argument to support the appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error with respect to the 
claims for service connection which are denied in this 
decision because, with respect to a claim that is denied, the 
issue of a rating or an effective date is moot.  

Claims that new and material evidence has been received 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  Under the standard 
in effect when the veteran submitted his 1998 requests to 
reopen the claims of entitlement to connection for a left leg 
disorder and for a back disorder, new and material evidence 
means evidence not previously received which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

The veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Where the new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  38 C.F.R. § 3.156(c).

Facts

A November 1972 rating decision, in pertinent part, denied 
claims of entitlement to service connection for rheumatism of 
the legs and for a back disorder.  The RO noted that the 
veteran's service records were unavailable, despite numerous 
requests for the records.  

Service medical records were thereafter associated with the 
claims file, although it is not clear when those records were 
received, since there is no date stamp on the envelope, and 
that portion of the claims file record appears to no longer 
be in chronologic order.  However, no additional rating 
decision which discussed the contents of the service medical 
records was issued.  In particular, when the veteran sought 
service connection for a back disorder in 1986, he was 
notified that the claim had been previously denied and that 
new evidence, but not material evidence, had been submitted.  
The September 1986 rating decision did not discuss the 
significance of the receipt of service medical records.  

Analysis

The Board is unable to find any rating decision which 
considers all evidence received since November 1972, in 
particular, the veteran's service medical records, on the 
merits.  Since there is no rating decision of record which 
considers the veteran's claims for service connection for a 
left leg disorder and for a back disorder on the merits, with 
discussion of the service medical records, the provision at 
38 C.F.R. § 3.156(c) requires, as a matter of law, that the 
claims be reopened and considered on the merits.  Review of 
the evidence as a whole, including the service medical 
records, must be conducted, since, under the applicable 
regulation, service medical records which have not been 
considered are new and material evidence, regardless of 
whether the contents of those records support the claims.  

Once a claim has been reopened, the Board must determine 
whether the duty to assist the veteran to develop the claim 
has been met.  If so, then the claim may be decided on the 
merits.  In this case, it is not clear what "leg disorder" 
the veteran is claiming was incurred in service.  Remand is 
required to clarify this claim.  Medical opinion relating to 
the onset of the veteran's current leg and back disorders is 
also required.  Further discussion of the development 
required is addressed in the Remand portion of this decision, 
below.  

Claims for service connection 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Arthritis 
is considered a chronic disorder for which service connection 
may be granted if diagnosed within the one-year presumptive 
period allowed.

Facts

The veteran contends that he incurred injuries to his hands, 
left shoulder, and neck as the result of a beating he 
sustained during basic training at Fort Jackson, South 
Carolina, in October 1967.  He further contends that these 
injuries cause his current headache disorder.  The service 
medical records associated with the claims files are devoid 
of evidence that the veteran complained of or was treated for 
headaches, a disorder of the hands, of the left shoulder, or 
of the neck during service.  

Several requests were submitted to NPRC for records, 
including requests for inpatient records for July 1967 and 
for inpatient clinical records during the period of the 
veteran's basic training, August 1967 to October 1967.  
Although an additional copy of the service medical records, 
records that had been provided to the New York City, New 
York, VA RO were received, these records were duplicates of 
the service medical records already associated with the 
claims file.  No evidence tending to substantiate the 
veteran's claims was obtained.  

The veteran contended that fellow former service members 
could verify the incident in which he was beaten during basic 
training.  Each of the former service members identified by 
the veteran, including PB, JC, JF, and MM, were contacted.  
The only individual who replied indicated that he could not 
verify that the alleged incident during basic training had 
occurred.

Private treatment records dated in 1970 to 1972 disclose that 
the veteran sought treatment through facilities which are now 
part of the Nassau Health Care Corporation.  Those treatment 
records are devoid of evidence that the veteran complained 
of, was treated for, or was diagnosed as having headaches, a 
disorder of the hands, the left shoulder, or of the neck 
during service or within the first four years following his 
service discharge.

VA outpatient clinical records dated in January 1972 through 
March 1972 are devoid of evidence that the veteran complained 
of, was treated for, or was diagnosed as having headaches or 
a disorder of the hands, left shoulder, or of the neck.  

A private medical statement dated in November 1982 to the 
Massachusetts Bay Transportation Authority states that the 
veteran required continued rehabilitation and a job which was 
not stressful, in view of the veteran's cerebral trauma and 
secondary cognitive deficit.

The records associated with a June 1986 VA examination 
disclosed that the veteran provided a history of injury to 
the neck in a motor vehicle accident in 1980.  The veteran 
did not report any disorder of the hands or shoulders.  No 
abnormalities or diagnoses related to the hands or shoulders 
were noted.  The examiner who conducted VA examination in 
June 1986 assigned a diagnosis of post-traumatic headaches.  
The examiner provided an opinion that the onset of these 
headaches followed a motor vehicle accident the veteran 
sustained in 1980. 

VA outpatient clinical records dated from 1998 through 
January 2005 reflect assignment of diagnoses including 
arthritis and osteoarthritis of multiple joints, an old 
fracture of the radiocarpal joint of the left-hand and 
nonspecific narrowing of the distal and proximal 
interphalangeal joints of the hands, among other diagnoses.

The examiner who conducted VA examination in May 2000 
assigned diagnoses of polymyalgia, polyarthritis, and chronic 
pain syndrome.  The examiner did not provide an opinion as to 
the date of onset of the disorders.

Analysis

During the course of development of the claims on appeal, 
voluminous records, comprising more than two additional 
volumes, were added to the claims file.  Extensive 
development of the claims, including several requests through 
NPRC, requests for SSA records, requests for buddy 
statements, and requests for private clinical records, has 
been conducted.  However, no item of evidence has provided 
any support for a finding that the veteran incurred 
headaches, a disorder of the hands, the left shoulder, or of 
the neck during service or within an applicable presumptive 
period following the veteran's service discharge.  

The evidence of record overwhelmingly establishes that no 
complaint of headaches, a hand disorder, a left shoulder 
disorder, or a disorder of the neck was reported by the 
veteran until after the veteran sustained post-service 
injuries in a motor vehicle accident in about 1980.  

The only evidence that is favorable to the veteran's claims 
is evidence in statements provided by the veteran.  The 
veteran has reiterated, on several occasions, including in 
his testimony before the Board, that the headaches, hand 
disorder, left shoulder disorder, and neck disorder for which 
he seeks service connection were incurred during basic 
training when he was injured by a sergeant who was a basic 
training instructor.  However, the veteran's lay belief that 
his current headache, hand, left shoulder, and necks 
disorders originated in service is not competent medical 
evidence to establish the etiology of the claimed disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In the absence of corroboration of the veteran's contention 
that the claimed disorders arose prior to a severe post-
service intercurrent injury, the claims must be denied.  


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a left leg 
disorder, and the claim is reopened; the appeal is granted to 
this extent only.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a back 
disorder, and the claim is reopened; the appeal is granted to 
this extent only.

The appeal for service connection for headaches is denied.

The appeal for service connection for a bilateral hand 
disorder is denied.

The appeal for service connection for a left shoulder 
disorder is denied.

The appeal for service connection for a neck disorder is 
denied.


REMAND

The veteran's claim for service connection for a "leg 
disorder" should be clarified, and appropriate development 
of the reopened claim, including obtaining medical evidence 
as to whether the veteran has the claimed "leg disorder" 
and medical opinion as necessary to address the veteran's 
contention that the claimed leg disorder had its onset in 
service, should be conducted.  

Regarding the veteran's contention that he incurred a back 
disorder in service, medical opinion should be obtained.  The 
medical opinion should include discussion of the service 
medical records, discussion of the evidence obtained at the 
time of the veteran's claim for service connection for a back 
disorder in 1972, which included findings of back spasm on 
objective examination, report of low back pain of three or 
fours years' duration, discussion of records from Nassau 
Health Care Corporation, New York, reflecting complaints of 
back pain proximate to the veteran's service's discharge, 
discussion of VA outpatient treatment records dated in 
January 1972 through March 1972 reflecting complaints of low 
back pain, and discussion of the veteran's injuries in a 
motor vehicle accident in the early 1980s, as well as 
discussion of the veteran's currently-diagnosed back 
disorders.   

Regarding the veteran's contention that he is entitled to 
service connection for PTSD, the Board notes that VA has 
changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD based on personal 
assault during the pendency of this appeal.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330-332 (Mar. 7, 2002) (codified as amended 
at 38 C.F.R. § 3.304(f).  The nature of the claim is such 
that the provisions of 38 C.F.R. § 3.304(f)(3), regarding 
claims based on personal assault, are applicable.  The Board 
notes that the agency of original jurisdiction has sought 
alternative evidence identified by the veteran in support of 
his claim.  Unfortunately, the Board is unable to find any 
communication of record which has specifically notified the 
veteran of the revised provisions of 38 C.F.R. § 3.304(f).  
Given the United States Court of Appeals for Veterans 
Claims's recent decisions, the Board is unable to conclude 
that the veteran is not prejudiced by the lack of notice of 
the specific provisions, even though it appears that the RO 
has conducted development which essentially complies with 
those provisions.  Remand for notice to the veteran of the 
revised regulation is required, and the veteran should be 
afforded the opportunity to identify any additional evidence 
which might support his claims.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with the 
information regarding adjudication of a 
claim that PTSD is due to personal 
assault.  Furnish the veteran a 
development letter in accordance with 38 
C.F.R. § 3.304(f)(3). An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  The veteran must be 
afforded the opportunity to identify any 
additional evidence of any type not 
already sought or not yet associated with 
the claims files.  

In addition, a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of the 
claims for service connection at issue is 
granted, as outlined by the United States 
Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Afford the veteran an opportunity to 
clarify the nature of the "leg 
disorder" for which he seeks service 
connection.  Ask him if he is seeking 
service connection for arthritis of the 
hip or knee or if he is seeking service 
connection for some other type of leg 
disorder, such as a circulatory disorder.  

The veteran should be afforded the 
opportunity to identify any non-VA 
records, especially records proximate to 
his service discharge.  Any records 
identified should be requested.

3.  Obtain the veteran's current VA 
clinical records from January 2005 to the 
present.

4.  The veteran should be afforded VA 
examination as necessary to determine the 
likelihood that a leg disorder, if 
present, is related to the veteran's 
service.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  

Following examination of the veteran, 
review of the available service medical 
records, and review of post-service 
clinical records, the examiner should 
state the appropriate diagnosis/diagnoses 
for any leg disorder present.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current leg disorder 
which: (a) was incurred in service; or, 
(b) had its onset in service; or (c) has 
been chronic and continuous since the 
veteran's service; or (d) is 
etiologically related to the veteran's 
service or any incident thereof.  The 
examiner should explain the rationale for 
each opinion expressed.

5.  The veteran should be afforded VA 
examination as necessary to determine the 
likelihood that a back disorder, if 
present, is related to the veteran's 
service.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should discuss review of the 
service medical records, the veteran's 
1972 VA examination, records from Nassau 
Health Care Corporation, New York, dated 
from 1970 to 1972, VA outpatient 
treatment records dated in January 1972 
through March 1972 reflecting complaints 
of low back pain, and discussion of the 
veteran's injuries in a motor vehicle 
accident in the early 1980s.

Following examination of the veteran, 
review of the available service medical 
records, and review of post-service 
clinical records, the examiner should 
state the appropriate diagnosis/diagnoses 
for any back disorder present.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which: (a) was incurred in service; or, 
(b) had its onset in service; or (c) has 
been chronic and continuous since the 
veteran's service; or (d) is 
etiologically related to the veteran's 
service or any incident thereof.  The 
examiner should explain the rationale for 
each opinion expressed.

6.  Following the above development, if 
it is determined that an examination 
and/or a medical opinion is necessary to 
make a decision on the claim for service 
connection for PTSD, such as if any 
evidence which tends to support the 
veteran's contention that he incurred an 
assault during basic training is 
obtained, an examination and/or medical 
opinion should be accomplished, and 
opinion as to the likelihood that the 
veteran's current diagnosis of PTSD is 
etiologically related to his service or 
any incident thereof should be obtained. 

7.  The directions set forth in this 
Remand, especially the completeness of 
the reports of VA examinations, should be 
carefully reviewed to ensure that the 
foregoing requested development has been 
completed.  

8.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


